                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
BRANDON A. THOMAS,

              Plaintiff,
      v.                                          Case No. 20-cv-804-pp

KYLE TRITT, et al.,

            Defendant.
______________________________________________________________________________

 ORDER DIRECTING PLAINTIFF TO RESPOND TO DEFENDANTS’ MOTION
    FOR SUMMARY JUDGMENT AND DENYING AS MOOT DEFENDANTS’
                      MOTION TO STAY (DKT. NO. 18)
______________________________________________________________________________

      On May 28, 2020, plaintiff Brandon A. Thomas, then an inmate at

Waupun Correctional Institution, brought a lawsuit under 42 U.S.C. §1983.

Dkt. No. 1. Before the court screened the complaint, the plaintiff moved to

supplement it, dkt. no. 7, and to file an amended complaint, dkt. no. 8. The

plaintiff was still at Waupun when he filed those motions. On September 8,

2020, the court received a change of address notice from the plaintiff,

indicating that he had been released from prison and providing his new

address in Kenosha, Wisconsin. Dkt. No. 9. On November 18, 2020, the court

screened the complaint and ordered service on the defendants. Dkt. No. 10.

The court mailed the screening order to the plaintiff at the address he provided

the court in his September letter

      On December 3, 2020, the defendants accepted service, dkt. no. 13,

counsel for the defendants entered his appearance, dkt. no. 12, and the



                                        1

           Case 2:20-cv-00804-PP Filed 01/21/21 Page 1 of 4 Document 21
defendants moved for summary judgment on exhaustion grounds, dkt. no. 14.

With the summary judgment motion, the defendants included a copy of

relevant federal and local court rules, including Civil Local Rule 56. Dkt. No. 14

at 3–11. Civil Local Rule 56 (E.D. Wis.) provides, among other things, that a

party opposing a motion for summary judgment must file his response to the

motion “within 30 days of service of the motion.” Id. at 9 (Civil L.R. 56(b)(2)).

The defendants also included a copy of Civil L.R. 7, which provides that a

party’s “[f]ailure to file a memorandum in opposition to a motion is sufficient

cause for the Court to grant the motion.” Id. at 5 (Civil L.R. 7(d)). The

defendants filed a certificate of service attesting that on December 3, 2020,

they mailed all these documents to the plaintiff at 6823 27th Avenue, Kenosha,

WI 53143. Dkt. No. 12-1. This is the address the plaintiff provided the court in

the letter it received on September 8, 2020.

      Because the defendants filed their motion for summary judgment on

December 3, 2020, the plaintiff’s response was due January 4, 2021. See

Federal Rule of Civil Procedure 6(a)(1)(C). The court has not received a response

from the plaintiff. On January 5, 2021, the defendants filed a “Notice of Non-

Opposition.” Dkt. No. 19. The notice notes the plaintiff’s failure to respond

within the thirty-day deadline and asks the court to grant the defendants’

motion for summary judgment and dismiss the case without prejudice. Id. The

notice includes a certificate of service showing that the defendants mailed it to

the plaintiff at the 27th Avenue address. Dkt. No. 19-1.




                                         2

         Case 2:20-cv-00804-PP Filed 01/21/21 Page 2 of 4 Document 21
      The deadline for the plaintiff to respond to the summary judgment

motion has passed. It appears that the plaintiff has chosen not to respond to

the motion. Because the plaintiff is representing himself, however, the court

will give him an additional opportunity to file a document opposing the

defendants’ motion for summary judgment. The court will include with this

order a copy of that motion. If the plaintiff disagrees with the defendants, and

believes that he has exhausted his remedies, he must file a response explaining

why he believes the defendants are wrong. He must file that response in time

for the court to receive it by the deadline the court sets below. If the court does

not receive a response by the deadline below, the court will grant the

defendants’ motion and will dismiss the case for the plaintiff’s failure to

exhaust his administrative remedies.

      On December 3, 2020, the court received from the defendants a motion

asking the court to stay the deadline for the defendants to answer the

complaint until it could resolve their summary judgment motion. Dkt. No. 18.

The court did not address this motion immediately and on January 12, 2021,

the defendants answered the complaint. Dkt. No. 20. The court will deny the

motion as moot. The court notes that a motion to dismiss for failure to exhaust

is similar to a motion to dismiss for lack of jurisdiction, which can be filed in

lieu of an answer under Fed. R. Civ. P. 12(b).

      The court ORDERS that if the plaintiff wishes to oppose the defendants’

motion for summary judgment, he must file his opposition in time for the court

to receive it by the end of the day on March 5, 2021. If the court does not


                                         3

         Case 2:20-cv-00804-PP Filed 01/21/21 Page 3 of 4 Document 21
receive the plaintiff’s opposition by the end of the day on March 5, 2021, the

court will grant the defendants’ motion and dismiss the case for failure to

exhaust.

      The court DENIES AS MOOT the defendants’ motion to stay the deadline

for answering the complaint. Dkt. No. 18.

      Dated in Milwaukee, Wisconsin this 21st day of January, 2021.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        4

           Case 2:20-cv-00804-PP Filed 01/21/21 Page 4 of 4 Document 21
